 1                                                                        Hon. Richard A. Jones

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     UNITED STATES OF AMERICA,                      No. CR18-049RAJ
 8
                                Plaintiff,           ORDER GRANTING DEFENDANT
 9                                                   ERIC WOODBERRY’S MOTION
            v.                                       TO PRECLUDE IN-COURT
10
                                                     IDENTIFICATION
11   ERIC WOODBERRY,

12                              Defendant.

13
            THIS MATTER has come before this Court upon Defendant Eric Woodberry’s
14
     Motion to Preclude In-Court Identification (Dkt. #79). Having considered the motion,
15   the government’s response (Dkt. #90) and the files and pleadings herein, the Court
16   GRANTS the motion.

17          The defendant seeks an order precluding any of the witnesses to the robbery from
     making an in-court identification of Mr. Woodberry as their assailant at trial. This
18
     request is premised upon the belief that none of the three witnesses to the robbery were
19
     able to identify the defendants based upon facial recognition. At best, it is anticipated
20   that the witnesses will make identifications based on clothing and footwear. The
21   government concedes this point and seeks affirmation prohibiting the defense from
     asking the witnesses whether they can identify either defendant in court.
22

23

24
       ORDER GRANTING DEFENDANT
       WOODBERRY’S MOTION TO PRECLUDE
       IN-COURT IDENTIFICATION – 1
 1          The Court will therefore prohibit either party from asking the three witnesses

 2   whether they can identify either defendant in court during trial. This ruling does not
     conflict with the Court’s order allowing an evidentiary hearing on the motion to suppress
 3
     the witnesses’ identification of the defendants during the show-up procedure that took
 4
     place within a few hours of the robbery.
 5          For these reasons, Defendant Woodberry’s Motion to Preclude In-Court
 6   Identification (Dkt. #79) is GRANTED.

 7
            DATED this 12th day of April, 2019.
 8

 9

10
                                                          A
                                                          The Honorable Richard A. Jones
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24
       ORDER GRANTING DEFENDANT
       WOODBERRY’S MOTION TO PRECLUDE
       IN-COURT IDENTIFICATION – 2
